Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of burglary in the second degree and petit larceny, defendant contends that the People did not disprove his alibi defense beyond a reasonable doubt. That contention is without merit. On this bench trial, the court had the opportunity to view defendant’s alibi witnesses, hear their testimony and observe their demeanor (see, People v Bleakley, 69 NY2d 490, 495). The court stated that he did not find their testimony credible and nothing in the record would lead us to disturb that determination (see, People v Sutton, 108 AD2d 942). (Appeal from judgment of Supreme Court, Erie County, Marshall, J.—burglary, second degree.) Present—Denman, J. P., Boomer, Pine, Balio and Dávis, JJ.